PER CURIAM
Theodis Holmes ("Holmes") appeals from the motion court's denial of his Rule 29.15 motion for post-conviction relief, following an evidentiary hearing. A jury found Holmes guilty of first-degree murder and armed criminal action. Holmes charges the motion court with error for denying his ineffective-assistance-of-counsel claims because trial counsel did not object when the trial court allowed the jury to view State's Exhibit 2 during deliberations and did not seek to have a sleeping juror removed from the jury panel and replaced with an alternate juror. Because Holmes did not establish the requisite prejudice by the jury's viewing of State's Exhibit 2 during deliberations, and because trial counsel exercised reasonable trial strategy in not seeking to remove the juror in question, we affirm the motion court's judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).